In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
SHARON BOSCO,            *                           No. 13-916V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *                           Filed: October 22, 2014
v.                       *
                         *
SECRETARY OF HEALTH      *                           Stipulation; measles, mumps and
AND HUMAN SERVICES,      *                           rubella (“MMR”) vaccine;
                         *                           sensorineural hearing loss (“SNHL”).
             Respondent. *
                         *
******************** *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Lisa A. Watts, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On October 22, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Sharon Bosco on November 21, 2013. In her
petition, petitioner alleged that the measles, mumps, and rubella (“MMR”) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which she received on March 24, 2011, caused her to suffer from sensorineural
hearing loss (“SNHL”). Petitioner further alleges that she suffered the residual
effects of her injuries for more than six months. Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the MMR vaccine caused petitioner’s alleged SNHL,
or any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $190,000.00 in the form of a check payable to
       Sharon Bosco. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-916V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:13-vv-00916-UNJ Document 32 Filed 10/22/14 Page 1 of 5
Case 1:13-vv-00916-UNJ Document 32 Filed 10/22/14 Page 2 of 5
Case 1:13-vv-00916-UNJ Document 32 Filed 10/22/14 Page 3 of 5
Case 1:13-vv-00916-UNJ Document 32 Filed 10/22/14 Page 4 of 5
Case 1:13-vv-00916-UNJ Document 32 Filed 10/22/14 Page 5 of 5